DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to Applicant's amendments and/or arguments. The following rejections and/or objections are either reiterated or newly applied.
NEW REJECTIONS: NECESSITATED BY AMENDMENT
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 3-4 are rejected under 35 U.S.C. 102(a1) as being anticipated by FR2874814 (A1) to Razian Hassan as evidenced by https://www.makeitfrom.com/compare/Grade-5-Ti-6Al-4V-3.7165-R56400-Titanium/Polyetheretherketone-PEEK.
Re claims 1, and 3-4, Hassan disclosed on page 2 and on page 4 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

a stack assemblies 1 and 2 of metallic titanium and PEEK resin, either of the elements may be one or the other material and thus are different the stack has complementary ratchets 41, 42 as shown above.   Hassan discloses structure made of parts 1,2 that comprise male slide part 11 and female slide part 12 (pages 2-3, lines 69-84). There is also a ratchet structure between 1 and 2 (page 3, lines 98-102). It is also disclosed that 1,2 and 11,12 are made of two materials with one being metallic such as titanium and one being polymeric such as PEEK. As evidenced by https://www.makeitfrom.com/compare/Grade-5-Ti-6Al-4V-3.7165-R56400-Titanium/Polyetheretherketone-PEEK , PEEK has a higher thermal expansion coefficient than titanium. This meets claims 1 and 3-4. 
Re claim 1 equation, as the same materials and structure is taught, the equation is inherent.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 a1/a2 as being anticipated by US20190079446 to Zensai et al. 
Re claim 1, Zensai disclosed rachet structure at interface between in gear and shaft and of resins with coefficient of thermal expansion (CTE) differential.  Zensai disclosed applciant’s claim 1 see patented claims:  Patented Claim 1. A drive transmitting member comprising: a gear portion that is formed of a first resin and has gear teeth; and a flange portion that is formed of a second resin, wherein the flange portion includes a shaft portion that transmits driving force from the gear teeth to a drive transmitted member, and a rotation stopper (i) that stops rotation of the gear portion with respect to the flange portion at an outer periphery of the flange portion and (ii) that is larger than an external form of the shaft portion, so that the shaft portion and the rotation stopper are integrally molded in the flange portion, and the gear portion has a shape that covers the rotation stopper and is not overlapped with the shaft portion as viewed in an axial direction of the shaft portion. Patented Claim 2. The drive transmitting member according to claim 1, wherein a linear expansion coefficient of the first resin is larger than a linear expansion coefficient of the second resin. 
 Re claim 1 equation, as the same materials and structure is taught, the equation is inherent.
Response to Argument 
	Applicant’s arguments are not persuasive for the following reasons. With regard to the claimed equation now in claim 1, when the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation of obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990).
Applicant argues that the applied prior art references need to be thermally expanded by heating to be deformed in an amount exceeding one unit, so the ratchet the repeated heating and cooling induced deformation becomes less likely to occur at the weld and results in thermal energy conversion into movement.  However, this is not convincing because both Hassan and Zensai are directed ratchets in general and move as shown by the arrows on the figure above in Hassan and the teeth and gear driving force (rotation) in Zensai.  See detailed explanation above as set forth prior. The heating and expansion is expected to perform as applicant claimed as the same materials and thermal expansion coefficient differentials are taught.  See citations as set forth prior and herein above.
The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily posses the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977). When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.  The equation is a property of the exact same material. All one needs to do is test it.  Because the Patent Office does not have the necessary instruments to prove this, the burden lies with Applicant.  See MPEP 2144.03 C on inadequate general allegations.  See MPEP 2112.01 I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT  describing a similar case concerning a claimed polymer and its properties.  Lifted from the text of the MPEP 2112.01 [R-3]: “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  This citation of In re Spada is used in the MPEP, and thus it is the MPEP that has pulled the relevant facts from this case for pplication purposes.  The Examiner is not citing it as a discussion of the entire case. See MPEP 2112.01 II:  “(…The Board correctly found that the virtual identity of monomers [in the instant case, the same urethane and meth(acrylate) Mn ranges according to instant claims 1 and 2] and procedures sufficed to support a prima facie case of unpatentability of Spada's polymer latexes for lack of novelty.’).  A chemical composition and its properties (i.e. glass transition temperatures) are inseparable.   Therefore, if the prior art (Hassan and Zensai) teaches the identical or similar chemical composition, then the properties applicant discloses and/or claims are necessarily present and thus inherent absent evidence to the contrary.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787